168 F.3d 21
Larry RANEY, Petitioner,v.FEDERAL BUREAU OF PRISONS, Respondent.
Nos. 97-3469, 98-3043.
United States Court of Appeals,Federal Circuit.
Jan. 11, 1999.

Appealed from Arbitrator.
Mark D. Roth, General Counsel, American Federation of Government Employees, of Washington, DC, for petitioner.


1
Kenneth M. Dintzer, Attorney, Commercial Litigation Branch, Civil Division, U.S. Department of Justice, Washington, DC, for respondent.  With him on the brief were Frank W. Hunger, Assistant Attorney General, David M. Cohen, Director and Joseph A Kijewski, Assistant Director.

ORDER

2
The appeals, having been heard by a panel of the court and, thereafter, a majority of circuit judges in regular active service having acted sua sponte in accordance with 28 U.S.C. s46(c) and Fed.  R.App. P. 35(a),


3
IT IS ORDERED that the appeal shall be decided in banc.


4
IT IS FURTHER ORDERED that new briefs shall be filed.  Petitioner's principal brief is due within 60 days of the date of filing of this order.  The dates for filing the remaining briefs shall be in accordance with Fed.  Cir. R. 31(a).  An original and 30 copies of all briefs shall be filed and two copies shall be served on opposing counsel.


5
Oral argument will be scheduled in due course.